            Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 1 of 28




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

YETI Coolers, LLC,                    Case No. 20-cv-01159

       Plaintiff,                     COMPLAINT FOR DAMAGES AND
                                      INJUNCTIVE RELIEF FOR:
       v.
                                        (1) TRADE DRESS INFRINGEMENT IN
Blueworks, LLC,                             VIOLATION OF 15 U.S.C. § 1125(a);
d/b/a Blue Coolers,                     (2) TRADE DRESS DILUTION IN
                                            VIOLATION OF 15 U.S.C. § 1125(c);
       Defendant.                       (3) UNFAIR COMPETITION AND FALSE
                                            DESIGNATION OF ORIGIN IN
                                            VIOLATION OF 15 U.S.C. § 1125(a);
                                        (4) TRADE DRESS DILUTION IN
                                            VIOLATION OF TEX. BUS. & COM.
                                            CODE § 16.103;
                                        (5) COMMON LAW TRADE DRESS
                                            INFRINGEMENT;
                                        (6) COMMON LAW UNFAIR
                                            COMPETITION;
                                        (7) COMMON LAW
                                            MISAPPROPRIATION; AND
                                        (8) UNJUST ENRICHMENT.

                                             Jury Trial Demanded
            Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 2 of 28




                                         COMPLAINT

       In 2006, brothers Roy and Ryan Seiders founded YETI in Austin, Texas. The Driftwood,

Texas natives have a passion for the outdoors, which led them to recognize a need for better

coolers. YETI developed unique designs for its coolers, including its Roadie® and Tundra®

coolers. YETI grew from there and began selling other distinctive products, including its

Rambler® insulated drinkware products. YETI has invested substantial resources in designing,

developing, manufacturing, marketing, advertising, and promoting its cooler and drinkware

products, and YETI owns rights in its cooler and drinkware products, including in YETI’s distinct

designs.

       Given its substantial investments, YETI takes seriously the need to protect its rights, and

YETI strives to eliminate the consumer confusion that is likely to occur when others infringe

YETI’s rights by using YETI’s designs (or colorable imitations thereof). That’s what this case is

about—Blue Coolers is selling cooler products that are confusingly similar to YETI’s distinctive

cooler and drinkware designs. Blue Coolers’ actions are likely to cause confusion among

consumers about the affiliation, connection, and association of YETI with Blue Coolers. Blue

Coolers’ use of YETI’s designs is also likely to dilute YETI’s famous designs. YETI and Blue

Coolers are not affiliated, YETI does not sponsor or approve Blue Coolers’ products, and Blue

Coolers must stop selling its infringing products.

       Accordingly, Plaintiff, YETI Coolers, LLC (“YETI”), for its complaint against Blueworks,

LLC d/b/a Blue Coolers (“Blue Coolers”), alleges as follows:

                                           The Parties

       1.      YETI is a company organized and existing under the laws of the State of Delaware

with a principal place of business at 7601 Southwest Parkway, Austin, TX 78735.



                                                 2
            Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 3 of 28




       2.      On information and belief, Blueworks, LLC d/b/a Blue Coolers is a Utah company

having a principal place of business at 1224 Tylers Way, Kaysville, UT, 84037.

                                     Jurisdiction and Venue

       3.      This is a complaint for damages and injunctive relief based on Blue Coolers’

advertisements, promotions, offers to sell, sales, distribution, manufacture, and/or importing of

coolers and drinkware, and includes multiple grounds for relief including trade dress infringement,

trade dress dilution, unfair competition and false designation of origin, misappropriation, and

unjust enrichment. This complaint arises under the Texas Business & Commerce Code; the

Trademark Act of 1946, 15 U.S.C. § 1051, et seq. (“the Lanham Act”); federal common law; and

state common law, including the law of Texas.

       4.      This Court has subject matter jurisdiction over this action pursuant to at least 15

U.S.C. § 1121(a) and 28 U.S.C. §§ 1331, 1338(a) & (b), and 1367(a).

       5.      This Court has personal jurisdiction over Blue Coolers because, inter alia, Blue

Coolers is purposefully and intentionally availing itself of the privileges of doing business in the

State of Texas, including in this District. Among other things, (i) Blue Coolers has advertised,

marketed, promoted, offered for sale, sold, distributed, manufactured, and/or imported, and

continues to advertise, market, promote, offer for sale, sell, distribute, manufacture, and/or import,

infringing products to customers and/or potential customers, including in this District, at least

through       Blue      Coolers’       principal        web       sites,     https://bluecoolers.com/,

https://www.facebook.com/bluecoolers,                  https://twitter.com/bluecoolers,           and

https://www.instagram.com/bluecoolersusa, and Amazon, (ii) Blue Coolers’ tortious acts giving

rise to this lawsuit and harm to YETI have occurred and are occurring in the State of Texas,

including in this District, (iii) on information and belief, Blue Coolers acted with knowledge that



                                                   3
             Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 4 of 28




its unauthorized use of YETI’s rights would cause harm to YETI in the State of Texas and in this

District, and (iv) Blue Coolers’ customers and/or potential customers reside in the State of Texas,

including in this District.

        6.      Venue is proper in this District pursuant to at least 28 U.S.C. §§ 1391(a)-(d).

                       General Allegations – YETI’s Intellectual Property

        7.      For years, YETI has continuously engaged in the design, development,

manufacture, promotion, and sale of its: (1) Tundra® coolers, including, for example, the Tundra®

45 cooler, the Tundra® Haul® cooler, and the Tundra® 105 cooler (collectively, “Tundra®

Coolers”) and (2) of its insulated drinkware, including its 30 oz. Rambler® Tumbler and 20 oz.

Rambler® Tumbler (collectively, “Rambler® Drinkware”). YETI created unique, distinctive, and

non-functional designs to use with YETI’s Tundra® Coolers and Rambler® Drinkware. YETI

has extensively and continuously promoted and used these designs in the United States and Texas.

Through that extensive and continuous promotion and use, YETI’s designs have become a well-

known indicator of the origin and quality of YETI’s Tundra® Cooler products and Rambler®

Drinkware products. YETI’s designs also have acquired substantial secondary meaning in the

marketplace and have become famous. As discussed in more detail below, YETI owns trade dress

rights relating to its Tundra® Cooler and Rambler® Drinkware designs.

        8.      YETI has enjoyed significant sales of its Tundra® Coolers and Rambler®

Drinkware throughout the United States, including sales to customers in the State of Texas. YETI

has invested significant resources in the design, development, manufacture, advertising, and

marketing of its Tundra® Coolers and Rambler® Drinkware. The designs and features of YETI’s

Tundra® Coolers and Rambler® Drinkware have received widespread and unsolicited public




                                                  4
            Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 5 of 28




attention. For example, the Tundra® Coolers and Rambler® Drinkware have been featured in

numerous newspaper, magazine, and Internet articles.

       9.      The designs of the Tundra® Coolers and Rambler® Drinkware have distinctive and

non-functional features that identify to consumers that the origin of the Tundra® Coolers and

Rambler® Drinkware is YETI. As a result of at least YETI’s continuous and exclusive use of the

designs of the Tundra® Coolers and Rambler® Drinkware, YETI’s marketing, advertising, and

sales of the Tundra® Coolers and Rambler® Drinkware, and the highly valuable goodwill,

substantial secondary meaning, and fame acquired as a result, YETI owns trade dress rights in the

designs and appearances of the Tundra® Coolers and Rambler® Drinkware, which consumers

have come to uniquely associate with YETI.

       10.     Exemplary images of YETI’s Tundra® Coolers are shown below:

               Illustration 1: Exemplary Images of YETI’s Tundra® Coolers.




                                  YETI Tundra® 45 Cooler




                                               5
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 6 of 28




                Illustration 1: Exemplary Images of YETI’s Tundra® Coolers.




                                  YETI Tundra® Haul® Cooler




                                   YETI Tundra® 105 Cooler



       11.     YETI has trade dress rights in the overall look, design, and appearance of its

Tundra® Coolers, which include the design and appearance of the style line on the front of the

coolers; the design and appearance of the style line on the back of the coolers; the design and

appearance of the front corners (with indentations) of the coolers; the design and appearance of

the style line above the front style line; the design and appearance of the ledge around the perimeter

of the cooler bodies; the design and appearance of the style line on each side of the coolers; the

color contrast and color combinations of the coolers; and the relationship of these features to each

other and to other features.


                                                  6
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 7 of 28




       12.      Exemplary images of a YETI 30 oz. Rambler® Tumbler are shown below:

             Illustration 2: Exemplary Images of a YETI 30 oz. Rambler® Tumbler.




       13.      YETI has trade dress rights in the overall look, design, and appearance of the YETI

30 oz. Rambler® Tumbler, which includes the design and appearance of the curves, tapers, and

lines in the YETI 30 oz. Rambler® Tumbler; the design and appearance of the profile of the YETI

30 oz. Rambler® Tumbler; the design and appearance of the walls of the YETI 30 oz. Rambler®

Tumbler; the design and appearance of the rim of the YETI 30 oz. Rambler® Tumbler; the design,

appearance, and placement of the taper in the sidewall of the YETI 30 oz. Rambler® Tumbler; the


                                                 7
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 8 of 28




design, appearance, and placement of the upper portion, mid portion, and bottom portion of the

side wall of the YETI 30 oz. Rambler® Tumbler; the design, appearance, and placement of the

style line around the base of the YETI 30 oz. Rambler® Tumbler; the design, appearance, and

placement of the tab on the lid of the YETI 30 oz. Rambler® Tumbler; the design, appearance,

and placement of the drinking opening on the lid of the YETI 30 oz. Rambler® Tumbler; the

design, appearance, and placement of the top plane of the lid of the YETI 30 oz. Rambler®

Tumbler; the design, appearance, and placement of the side walls of the lid of the YETI 30 oz.

Rambler® Tumbler; the color contrast and color combinations of the YETI 30 oz. Rambler®

Tumbler and tumbler lid of the YETI 30 oz. Rambler® Tumbler; and the relationship of these

features to each other and to other features.

       14.     Exemplary images of a YETI 20 oz. Rambler® Tumbler are shown below:




                                                8
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 9 of 28




             Illustration 3: Exemplary Images of a YETI 20 oz. Rambler® Tumbler.




       15.      YETI has trade dress rights in the overall look, design, and appearance of the YETI

20 oz. Rambler® Tumbler, which includes the design and appearance of the curves, tapers, and

lines in the YETI 20 oz. Rambler® Tumbler; the design and appearance of the profile of the YETI

20 oz. Rambler® Tumbler; the design and appearance of the walls of the YETI 20 oz. Rambler®

Tumbler; the design and appearance of the rim of the YETI 20 oz. Rambler® Tumbler; the design,

appearance, and placement of the taper in the side wall of the YETI 20 oz. Rambler® Tumbler;

the design, appearance, and placement of the style line around the base of the YETI 20 oz.

                                                 9
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 10 of 28




Rambler® Tumbler; the design, appearance, and placement of the tab on the lid of the YETI 20

oz. Rambler® Tumbler; the design, appearance, and placement of the drinking opening on the lid

of the YETI 20 oz. Rambler® Tumbler; the design, appearance, and placement of the top plane of

the lid of the YETI 20 oz. Rambler® Tumbler; the design, appearance, and placement of the side

walls of the lid of the YETI 20 oz. Rambler® Tumbler; the color contrast and color combinations

of the YETI 20 oz. Rambler® Tumbler and tumbler lid of the YETI 20 oz. Rambler® Tumbler;

and the relationship of these features to each other and to other features.

       16.     As a result of YETI’s exclusive, continuous, and substantial use, advertising, and

sales of its Tundra® Cooler and Rambler® Drinkware products bearing YETI’s trade dress, and

the publicity and attention that has been paid to YETI’s trade dress, YETI’s trade dress has become

famous and has acquired valuable goodwill and substantial secondary meaning in the marketplace,

as consumers have come to uniquely associate YETI’s trade dress as a source identifier of YETI.

                   General Allegations – Blue Coolers’ Unlawful Activities

       17.     Blue Coolers has purposefully advertised, marketed, promoted, offered for sale,

sold, distributed, manufactured, and/or imported, and continues to advertise, market, promote,

offer for sale, sell, distribute, manufacture, and/or import, products that violate YETI’s rights,

including the rights protected by YETI’s intellectual property. Blue Coolers’ infringing products

are confusingly similar imitations of YETI’s products. Blue Coolers’ actions have all been without

the authorization of YETI.




                                                 10
         Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 11 of 28




       18.    Blue Coolers’ infringing cooler products include at least its Blue Coolers 30QT

coolers, Blue Coolers 55QT coolers, Blue Coolers 55QT wheeled coolers, and Blue Coolers

100QT coolers. Exemplary images of Blue Coolers’ infringing cooler products are shown below:

               Illustration 4: Exemplary Images of Blue Coolers Infringing
                                    Cooler Products.




                                Blue Coolers 30QT Coolers




                                Blue Coolers 55QT Coolers




                                             11
           Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 12 of 28




                Illustration 4: Exemplary Images of Blue Coolers Infringing
                                     Cooler Products.




                             Blue Coolers 55QT Wheeled Coolers




                                 Blue Coolers 100QT Coolers

         19.   Blue Coolers’ infringing drinkware products include at least its 30 oz. tumblers and

20 oz. tumblers. Exemplary images of Blue Coolers’ infringing drinkware products are shown

below:




                                                12
         Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 13 of 28




                      Illustration 5: Exemplary Image of Blue Coolers’
                              Infringing 30 oz. Tumbler Product.




                      Illustration 6: Exemplary Image of Blue Coolers’
                              Infringing 20 oz. Tumbler Product.




       20.    As a result of Blue Coolers’ activities related to the infringing products, there is a

likelihood of confusion between Blue Coolers and its products on the one hand, and YETI and its

products on the other hand.




                                               13
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 14 of 28




       21.     YETI used its trade dress extensively and continuously before Blue Coolers began

advertising, promoting, offering to sell, selling, distributing, manufacturing, and/or importing its

infringing products. Moreover, YETI’s trade dress became famous and acquired secondary

meaning in the United States and in the State of Texas generally and in geographic areas in Texas

before Blue Coolers commenced its unlawful use of YETI’s trade dress.

                                       Count I:
      Trade Dress Infringement under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

       22.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

21 as though fully set forth herein.

       23.     Blue Coolers’ advertisements, promotions, offers to sell, sales, distribution,

manufacture, and/or importing of the infringing products violate § 43(a) of the Lanham Act, 15

U.S.C. § 1125(a), by infringing YETI’s trade dress. Blue Coolers’ use of YETI’s trade dress

and/or colorable imitations thereof is likely to cause confusion, mistake, or deception as to the

affiliation, connection, and/or association of Blue Coolers with YETI and as to the origin,

sponsorship, and/or approval of the infringing products, at least by creating the false and

misleading impression that the infringing products are manufactured by, authorized by, or

otherwise associated with YETI.

       24.     YETI’s trade dress is entitled to protection under the Lanham Act. YETI’s trade

dress includes unique, distinctive, and non-functional designs.        YETI has extensively and

continuously promoted and used its trade dress in the United States. Through that extensive and

continuous use, YETI’s trade dress has become a well-known indicator of the origin and quality

of YETI’s products. YETI’s trade dress has also acquired substantial secondary meaning in the

marketplace. Moreover, YETI’s trade dress acquired this secondary meaning before Blue Coolers

commenced its unlawful use of YETI’s trade dress in connection with the infringing products.

                                                14
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 15 of 28




        25.    Blue Coolers’ use of YETI’s trade dress and/or colorable imitations thereof has

caused and, unless enjoined, will continue to cause substantial and irreparable injury to YETI for

which YETI has no adequate remedy at law, including at least substantial and irreparable injury to

the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s products, and

YETI.

        26.    On information and belief, Blue Coolers’ use of YETI’s trade dress and/or colorable

imitations thereof has been intentional, willful, and malicious.      Blue Coolers’ bad faith is

evidenced at least by the similarity of the infringing products to YETI’s trade dress and by Blue

Coolers’ continuing disregard for YETI’s rights.

        27.    YETI is entitled to injunctive relief, and YETI is entitled to recover at least Blue

Coolers’ profits, YETI’s actual damages, enhanced damages, costs, and reasonable attorney fees

under at least 15 U.S.C. §§ 1125(a), 1116, and 1117.

                                        Count II:
         Trade Dress Dilution under § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c)

        28.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

27 as though fully set forth herein.

        29.    Based on the activities described above, including, for example, Blue Coolers’

advertising, marketing, promoting, offering for sale, selling, distributing, manufacturing, and/or

importing the infringing products, Blue Coolers is likely to dilute, has diluted, and continues to

dilute YETI’s famous trade dress in violation of § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

Blue Coolers’ use of YETI’s trade dress and/or colorable imitations thereof is likely to cause, and

has caused, dilution of YETI’s famous trade dress at least by eroding the public’s exclusive

identification of YETI’s famous trade dress with YETI and YETI’s products, by lessening the

capacity of YETI’s famous trade dress to identify and distinguish YETI’s products, by associating

                                                15
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 16 of 28




YETI’s trade dress with products of inferior quality, and by impairing the distinctiveness of

YETI’s famous trade dress.

        30.    YETI’s trade dress is famous and is entitled to protection under the Lanham Act.

YETI’s trade dress includes unique, distinctive, and non-functional designs. YETI’s trade dress

has acquired distinctiveness through YETI’s extensive and continuous promotion and use of

YETI’s trade dress in the United States. Through that extensive and continuous use, YETI’s trade

dress has become a famous well-known indicator of the origin and quality of YETI’s products

throughout the United States, and is widely recognized by the general consuming public as a

designation of the source of YETI and YETI’s products. YETI’s trade dress has also acquired

substantial secondary meaning in the marketplace. Moreover, YETI’s trade dress became famous

and acquired this secondary meaning before Blue Coolers commenced its unlawful use of YETI’s

trade dress in connection with the infringing products.

        31.    Blue Coolers’ use of YETI’s trade dress and/or colorable imitations thereof has

caused, and, unless enjoined, will continue to cause, substantial and irreparable injury to YETI for

which YETI has no adequate remedy at law, including at least substantial and irreparable injury to

the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s products, and

YETI.

        32.    On information and belief, Blue Coolers’ use of YETI’s trade dress and/or colorable

imitations thereof has been intentional, willful, and malicious.      Blue Coolers’ bad faith is

evidenced at least by the similarity of the infringing products to YETI’s trade dress and Blue

Coolers’ continuing disregard for YETI’s rights.




                                                16
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 17 of 28




       33.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Blue Coolers’ profits, YETI’s actual damages, enhanced profits and damages, costs, and

reasonable attorney fees under at least 15 U.S.C. §§ 1125(c), 1116, and 1117.

                                        Count III:
              Unfair Competition and False Designation of Origin under § 43(a)
                         of the Lanham Act, 15 U.S.C. § 1125(a)

       34.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

33 as though fully set forth herein.

       35.     Blue Coolers’ advertisements, marketing, promotions, offers to sell, sales,

distribution, manufacture, and/or importing of the infringing products, in direct competition with

YETI, violate § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) and constitute unfair competition

and false designation of origin, at least because Blue Coolers has obtained an unfair advantage as

compared to YETI through Blue Coolers’ use of YETI’s trade dress and because such use is likely

to cause consumer confusion as to the origin, sponsorship, and/or affiliation of Blue Coolers’

infringing products, at least by creating the false and misleading impression that its infringing

products are manufactured by, authorized by, or otherwise associated with YETI.

       36.     YETI’s trade dress is entitled to protection under the Lanham Act. YETI’s trade

dress includes unique, distinctive, and non-functional designs.       YETI has extensively and

continuously promoted and used its trade dress in the United States. Through that extensive and

continuous use, YETI’s trade dress has become a well-known indicator of the origin and quality

of YETI’s products. YETI’s trade dress has also acquired substantial secondary meaning in the

marketplace. Moreover, YETI’s trade dress acquired this secondary meaning before Blue Coolers

commenced its unlawful use of YETI’s trade dress in connection with the infringing products.




                                                17
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 18 of 28




        37.    Blue Coolers’ use of YETI’s trade dress and/or colorable imitations thereof has

caused and, unless enjoined, will continue to cause substantial and irreparable injury to YETI for

which YETI has no adequate remedy at law, including at least substantial and irreparable injury to

the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s products, and

YETI.

        38.    On information and belief, Blue Coolers’ use of YETI’s trade dress and colorable

imitations thereof has been intentional, willful, and malicious.      Blue Coolers’ bad faith is

evidenced at least by the similarity of the infringing products to YETI’s trade dress and by Blue

Coolers’ continuing disregard for YETI’s rights.

        39.    YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Blue Coolers’ profits, YETI’s actual damages, enhanced damages, costs, and reasonable attorney

fees under at least 15 U.S.C. §§ 1125(a), 1116, and 1117.

                                        Count IV:
                Trade Dress Dilution Under Tex. Bus. & Com. Code § 16.103

        40.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

39 as though fully set forth herein.

        41.    Based on the activities described above, including, for example, Blue Coolers’

advertising, marketing, promoting, offering for sale, selling, distributing, manufacturing, and/or

importing the infringing products, Blue Coolers is likely to dilute, has diluted, and continues to

dilute YETI’s trade dress in violation of § 16.103 of the Texas Business & Commerce Code. Blue

Coolers’ use of YETI’s trade dress and/or colorable imitations thereof is likely to cause, and has

caused, dilution of YETI’s famous trade dress at least by eroding the public’s exclusive

identification of YETI’s famous trade dress with YETI, by lessening the capacity of YETI’s

famous trade dress to identify and distinguish YETI’s products, by associating YETI’s trade dress

                                                18
           Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 19 of 28




with products of inferior quality, and by impairing the distinctiveness of YETI’s famous trade

dress.

         42.   YETI’s trade dress is famous and is entitled to protection under Texas law. YETI’s

trade dress includes unique, distinctive, and non-functional designs. YETI has extensively and

continuously promoted and used its trade dress in the United States and in the State of Texas.

Through that extensive and continuous use, YETI’s trade dress has become a famous well-known

indicator of the origin and quality of YETI’s products in the United States and in the State of Texas

generally and in geographic areas in Texas, and YETI’s trade dress is widely recognized by the

public throughout Texas and in geographic areas in Texas as a designation of the source of YETI

and YETI’s products. YETI’s trade dress has also acquired substantial secondary meaning in the

marketplace, including in the State of Texas and in geographic areas in Texas. Moreover, YETI’s

trade dress became famous and acquired this secondary meaning before Blue Coolers commenced

its unlawful use of YETI’s trade dress in connection with the infringing products.

         43.   Blue Coolers’ use of YETI’s trade dress and/or colorable imitations thereof has

caused, and, unless enjoined, will continue to cause, substantial and irreparable injury to YETI for

which YETI has no adequate remedy at law, including at least substantial and irreparable injury to

the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s products, and

YETI.

         44.   On information and belief, Blue Coolers’ use of YETI’s trade dress and/or colorable

imitations thereof has been intentional, willful, and malicious.       Blue Coolers’ bad faith is

evidenced at least by the similarity of the infringing products to YETI’s trade dress and by Blue

Coolers’ continuing disregard for YETI’s rights.




                                                 19
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 20 of 28




       45.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Blue Coolers’ profits, YETI’s actual damages, enhanced profits and damages, and reasonable

attorney fees under at least Tex. Bus. & Com. Code § 16.104.

                                        Count V:
                            Common Law Trade Dress Infringement

       46.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

45 as though fully set forth herein.

       47.     Blue Coolers’ advertisements, marketing, promotions, offers to sell, sales,

distribution, manufacture, and/or importing of the infringing products, in direct competition with

YETI, constitute common law trade dress infringement, at least because Blue Coolers’ use of

YETI’s trade dress and/or colorable imitations thereof is likely to cause consumer confusion as to

the origin, sponsorship, and/or affiliation of its infringing products, at least by creating the false

and misleading impression that its infringing products are manufactured by, authorized by, or

otherwise associated with YETI.

       48.     YETI’s trade dress is entitled to protection under the common law. YETI’s trade

dress includes unique, distinctive, and non-functional designs.         YETI has extensively and

continuously promoted and used its trade dress in the United States and the State of Texas.

Through that extensive and continuous use, YETI’s trade dress has become a well-known indicator

of the origin and quality of YETI’s products. YETI’s trade dress has also acquired substantial

secondary meaning in the marketplace. Moreover, YETI’s trade dress acquired this secondary

meaning before Blue Coolers commenced its unlawful use of YETI’s trade dress in connection

with its infringing products.

       49.     Blue Coolers’ use of YETI’s trade dress and/or colorable imitations thereof has

caused and, unless enjoined, will continue to cause substantial and irreparable injury to YETI for

                                                 20
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 21 of 28




which YETI has no adequate remedy at law, including at least substantial and irreparable injury to

the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s products, and

YETI.

        50.    On information and belief, Blue Coolers’ use of YETI’s trade dress and/or colorable

imitations thereof has been intentional, willful, and malicious.      Blue Coolers’ bad faith is

evidenced at least by the similarity of its infringing products to YETI’s trade dress and Blue

Coolers’ continuing disregard for YETI’s rights.

        51.    YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s damages, Blue Coolers’ profits, punitive damages, costs, and reasonable attorney fees.

                                        Count VI:
                               Common Law Unfair Competition

        52.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

51 as though fully set forth herein.

        53.    Blue Coolers’ advertisements, marketing, promotions, offers to sell, sales,

distribution, manufacture, and/or importing of the infringing products, in direct competition with

YETI, constitute common law unfair competition, at least by palming off/passing off of Blue

Coolers’ goods, by simulating YETI’s trade dress in an intentional and calculated manner that is

likely to cause consumer confusion as to origin, sponsorship, and/or affiliation of Blue Coolers’

infringing products, at least by creating the false and misleading impression that its infringing

products are manufactured by, authorized by, or otherwise associated with YETI. Blue Coolers

has also interfered with YETI’s business.

        54.    YETI’s trade dress is entitled to protection under the common law. YETI’s trade

dress includes unique, distinctive, and non-functional designs.       YETI has extensively and

continuously promoted and used YETI’s trade dress for years in the United States and the State of

                                                21
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 22 of 28




Texas. Through that extensive and continuous use, YETI’s trade dress has become a well-known

indicator of the origin and quality of YETI’s products. YETI’s trade dress has also acquired

substantial secondary meaning in the marketplace. Moreover, YETI’s trade dress acquired this

secondary meaning before Blue Coolers commenced its unlawful use of YETI’s trade dress in

connection with its infringing products.

        55.    Blue Coolers’ use of YETI’s trade dress and/or colorable imitations thereof has

caused and, unless enjoined, will continue to cause substantial and irreparable injury to YETI for

which YETI has no adequate remedy at law, including at least substantial and irreparable injury to

the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s products, and

YETI.

        56.    On information and belief, Blue Coolers’ use of YETI’s trade dress and/or colorable

imitations thereof has been intentional, willful, and malicious.      Blue Coolers’ bad faith is

evidenced at least by the similarity of its infringing products to YETI’s trade dress and Blue

Coolers’ continuing disregard for YETI’s rights.

        57.    YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s damages, Blue Coolers’ profits, punitive damages, costs, and reasonable attorney fees.

                                        Count VII:
                                Common Law Misappropriation

        58.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

57 as though fully set forth herein.

        59.    Blue Coolers’ advertisements, promotions, offers to sell, sales, distribution,

manufacture, and/or importing of the infringing products, in direct competition with YETI,

constitute common law misappropriation.




                                                22
         Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 23 of 28




       60.     YETI created the products covered by YETI’s trade dress through extensive time,

labor, effort, skill, and money. Blue Coolers has wrongfully used YETI’s trade dress and/or

colorable imitations thereof in direct competition with YETI and gained a special advantage

because Blue Coolers was not burdened with the expenses incurred by YETI. Blue Coolers has

commercially damaged YETI, at least by causing consumer confusion as to origin, sponsorship,

and/or affiliation of Blue Coolers’ infringing products, by creating the false and misleading

impression that its infringing products are manufactured by, authorized by, or otherwise associated

with YETI, and by taking away sales that YETI would have made.

       61.     YETI’s trade dress is entitled to protection under the common law. YETI’s trade

dress includes unique, distinctive, and non-functional designs.       YETI has extensively and

continuously promoted and used YETI’s trade dress for years in the United States and the State of

Texas. Through that extensive and continuous use, YETI’s trade dress has become a well-known

indicator of the origin and quality of YETI’s products. YETI’s trade dress has also acquired

substantial secondary meaning in the marketplace. Moreover, YETI’s trade dress acquired this

secondary meaning before Blue Coolers commenced its unlawful use of YETI’s trade dress in

connection with its infringing products.

       62.     Blue Coolers’ use of YETI’s trade dress and/or colorable imitations thereof has

caused and, unless enjoined, will continue to cause substantial and irreparable commercial injury

to YETI for which YETI has no adequate remedy at law, including at least substantial and

irreparable injury to the goodwill and reputation for quality associated with YETI’s trade dress,

YETI’s products, and YETI. Moreover, as a result of its misappropriation, Blue Coolers has

profited and, unless such conduct is enjoined by this Court, will continue to profit by




                                                23
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 24 of 28




misappropriating the time, effort, and money that YETI invested in establishing the reputation and

goodwill associated with YETI’s trade dress, YETI’s products, and YETI.

       63.     Blue Coolers’ misappropriation of YETI’s trade dress and/or colorable imitations

thereof has been intentional, willful, and malicious. Blue Coolers’ bad faith is evidenced at least

by the similarity of its infringing products to YETI’s trade dress and Blue Coolers’ continuing

disregard for YETI’s rights.

       64.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s damages, Blue Coolers’ profits, punitive damages, costs, and reasonable attorney fees.

                                          Count VII:
                                       Unjust Enrichment

       65.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

64 as though fully set forth herein.

       66.     Blue Coolers’ advertisements, promotions, offers to sell, sales, distribution,

manufacture, and/or importing of its infringing products, in direct competition with YETI,

constitute unjust enrichment, at least because Blue Coolers has wrongfully obtained benefits at

YETI’s expense. Blue Coolers has also, inter alia, operated with an undue advantage.

       67.     YETI created the products covered by YETI’s trade dress through extensive time,

labor, effort, skill, and money. Blue Coolers has wrongfully used and its wrongfully using YETI’s

trade dress, and/or colorable imitations thereof, in direct competition with YETI, and has gained

and is gaining a wrongful benefit by undue advantage through such use. Blue Coolers has not

been burdened with the expenses incurred by YETI, yet Blue Coolers is obtaining the resulting

benefits for its own business and products.

       68.     YETI’s trade dress is entitled to protection under the common law. YETI’s trade

dress includes unique, distinctive, and non-functional designs.       YETI has extensively and

                                                24
          Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 25 of 28




continuously promoted and used YETI’s trade dress for years in the United States and the State of

Texas. Through that extensive and continuous use, YETI’s trade dress has become a well-known

indicator of the origin and quality of YETI’s products. YETI’s trade dress has also acquired

substantial secondary meaning in the marketplace. Moreover, YETI’s trade dress acquired this

secondary meaning before Blue Coolers commenced its unlawful use of YETI’s trade dress and

colorable imitations thereof in connection with its infringing products.

       69.     Blue Coolers’ use of YETI’s trade dress and/or colorable imitations thereof has

caused and, unless enjoined, will continue to cause substantial and irreparable commercial injury

to YETI for which YETI has no adequate remedy at law, including at least substantial and

irreparable injury to the goodwill and reputation for quality associated with YETI’s trade dress,

YETI’s products, and YETI. YETI accumulated this goodwill and reputation through extensive

time, labor, effort, skill, and investment. Blue Coolers has wrongfully obtained and is wrongfully

obtaining a benefit at YETI’s expense by taking undue advantage and free-riding on YETI’s efforts

and investments, and enjoying the benefits of YETI’s hard-earned goodwill and reputation.

       70.     Blue Coolers’ unjust enrichment at YETI’s expense has been intentional, willful,

and malicious. Blue Coolers’ bad faith is evidenced at least by the similarity of its infringing

products to YETI’s trade dress and Blue Coolers’ continuing disregard for YETI’s rights.

       71.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

Blue Coolers’ profits.

                                     Demand for Jury Trial

       YETI hereby demands a jury trial on all issues so triable.

                                          Relief Sought

       WHEREFORE, Plaintiff respectfully prays for:



                                                25
            Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 26 of 28




       1.       Judgment that Blue Coolers has (i) infringed YETI’s trade dress in violation of

§ 1125(a) of Title 15 in the United States Code; (ii) diluted YETI’s trade dress in violation of

§ 1125(c) of Title 15 in the United States Code; (iii) engaged in unfair competition and false

designation of origin in violation of § 1125(a) of Title 15 in the United States Code; (iv) diluted

YETI’s trade dress in violation of Tex. Bus. & Com. Code § 16.103; (v) violated YETI’s common

law rights in YETI’s trade dress; (vi) engaged in common law unfair competition; (vii) engaged in

common law misappropriation; and (viii) been unjustly enriched at YETI’s expense, and that all

of these wrongful activities by Blue Coolers were willful;

       2.       An injunction against further infringement and dilution of YETI’s trade dress and

further acts of unfair competition, misappropriation, and unjust enrichment by Blue Coolers, and

each of its agents, employees, servants, attorneys, successors and assigns, and all others in privity

or acting in concert with any of them, including at least from selling, offering to sell, distributing,

manufacturing, importing, or advertising the infringing products, or any other products that use a

copy, reproduction, or colorable imitation of YETI’s trade dress, pursuant to at least 15 U.S.C.

§ 1116 and Tex. Bus. & Com. Code § 16.104;

       3.       An Order directing Blue Coolers to recall all infringing products sold and/or

distributed and provide a full refund for all recalled infringing products;

       4.       An Order directing the destruction of (i) all infringing products, including all

recalled infringing products, (ii) any other products that use a copy, reproduction, or colorable

imitation of YETI’s trade dress in Blue Coolers’ possession or control, (iii) all plates, molds, and

other means of making the infringing products in Blue Coolers’ possession, custody, or control,

and (iv) all advertising materials related to the infringing products in Blue Coolers’ possession,

custody, or control, including on the Internet, pursuant to at least 15 U.S.C. § 1118;



                                                  26
            Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 27 of 28




       5.       An Order directing Blue Coolers to publish a public notice providing proper

attribution of YETI’s trade dress to YETI, and to provide a copy of this notice to all customers,

distributors, and/or others from whom the infringing products are recalled;

       6.       An Order barring importation of the infringing products and/or colorable imitations

thereof into the United States, and barring entry of the infringing products and/or colorable

imitations thereof into any customhouse of the United States, pursuant to at least 15 U.S.C.

§ 1125(b);

       7.       An award of Blue Coolers’ profits, YETI’s actual damages, enhanced damages,

punitive damages, exemplary damages, costs, prejudgment and post judgment interest, and

reasonable attorney fees pursuant to at least 15 U.S.C. §§ 1125(a), 1125(c), 1116, and 1117 and

Tex. Bus. & Com. Code § 16.104; and

       8.       Such other and further relief as this Court deems just and proper.



Dated: November 20, 2020                      Respectfully submitted,



                                              By: /s/ Joseph J. Berghammer
                                              Joseph J. Berghammer (admitted in the Western
                                              District of Texas)
                                              Illinois Bar No. 6273690
                                              jberghammer@bannerwitcoff.com
                                              Janice V. Mitrius (pro hac vice forthcoming)
                                              Illinois Bar No. 6243513
                                              jmitrius@bannerwitcoff.com
                                              John A. Webb, Jr. (admitted in the Western
                                              District of Texas)
                                              Illinois Bar No. 6321695
                                              jwebb@bannerwitcoff.com
                                              Banner & Witcoff, Ltd.
                                              71 South Wacker Drive
                                              Suite 3600
                                              Chicago, IL 60606
                                              Telephone: (312) 463-5000

                                                 27
Case 1:20-cv-01159-RP Document 1 Filed 11/20/20 Page 28 of 28




                           Facsimile: (312) 463-5001

                           ATTORNEYS FOR YETI COOLERS, LLC




                             28
